Citation Nr: 0311096	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-17 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for carcinoma of the neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1953.

By a March 2000 RO decision, the veteran's claim of service 
connection for carcinoma of the neck was denied.  The veteran 
appealed this RO decision to the Board of Veterans' Appeals 
(Board).  In May 2001, the Board denied the veteran's claim; 
and he appealed this decision to the U.S. Court of Appeals 
for Veteran's Claims (Court).  By a January 2003 Order, the 
Court vacated the Board's May 2001 decision to the extent 
that it denied service connection for carcinoma of the neck; 
and this matter was remanded for readjudication.  (It is 
noted that the Court affirmed the Board's May 2001 decision 
that dismissed service connection for carcinoma of the neck 
claimed as due to tobacco use.)


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the January 2003 Court Order, it was indicated that not 
all of the provisions of the VCAA had not been complied with.  
A review of the claims file reveals that the veteran was 
issued a letter in February 2001 which informed him of the 
VCAA, including what evidence it was his responsibility to 
submit, and what evidence would be obtained on his behalf by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Nevertheless, in order to comply with the Court's order and 
so as to avoid any prejudice to the veteran, the Board orders 
further development prior to appellate review.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

This case is REMANDED for the following reasons:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  Another more specific VCAA 
letter must be issued.

2.  The veteran is informed that if he 
has relevant evidence, he must submit 
it.
  
3.  If upon completion of the above action the 
claim remains denied, the case should be returned 
after compliance with requisite appellate 
procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board  
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


